—Order of disposition, Family Court, Bronx County (Bruce Kaplan, J.), entered May 21, 1997, terminating respondent’s parental rights upon a finding of permanent neglect, and committing the subject children’s guard*190ianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including respondent’s own testimony at the fact-finding hearing, supports the finding that respondent had a drug problem that the agency diligently attempted to address by repeatedly referring her to drug treatment programs that she failed to complete. The evidence also shows that other diligent efforts by the agency to help respondent plan for the children’s future were appropriately addressed to respondent’s needs for housing and income, but also were unsuccessful (Social Services Law § 384-b [7] [a], [c], [f] [3]). We agree with Family Court that it is in the children’s best interests to be adopted by respondent’s mother, with whom they have lived for most of their lives. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.